Citation Nr: 1810470	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  12-11 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Eligibility for Department of Veterans Affairs vocational rehabilitation services under the provisions of Chapter 31, Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel






INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from February 1976 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks VA vocational rehabilitation and employment training benefits, pursuant to 38 U.S.C. Chapter 31.  A service-disabled veteran must meet three basic requirements in order to be eligible for receipt of Chapter 31 vocational rehabilitation benefits: (1) VA must find that the Veteran has basic entitlement to services as prescribed by 38 C.F.R. § 21.40; (2) the services necessary for training and rehabilitation must be identified by VA and the Veteran; and, (3) an individual written plan must be developed by VA and the Veteran describing goals of the program and the means through which these goals will be achieved.  38 U.S.C. § 3102; 38 C.F.R. §§ 21.1(b)(1-3), 21.40.

Regarding the first requirement, as pertinent to this case, the regulation requires that the following two conditions are met: (1) The Veteran has a service-connected disability, and the disability is rated either 20 percent or more; or, if the Veteran filed an original claim prior to November 1, 1990, the disability is rated at a compensable level which may be less than 20 percent, and (2) the Veteran is in need of rehabilitation to overcome an employment handicap.  38 C.F.R. § 21.40.

An "employment handicap" is defined as an impairment of a veteran's ability to prepare for, obtain, or retain employment that is consistent with the veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.35(a).

In this case, the evidence shows that following an October 2011 evaluation, a Vocational Rehabilitation Counselor (VRC) determined that although the Veteran's service-connected disability (major depressive disorder and anxiety disorder, rated as 50 percent disabling at that time) materially contributed to impaired employability, the Veteran had overcome the effects of this impairment and therefore did not have an employment handicap.  In making this determination, the VRC noted that the Veteran had already completed a B.A. in social work and was finishing a B.S.W. in the fall of that year, and that this had prepared her to obtain an entry-level position in the field of social work.  In addition, she had completed a graduate certificate in geriatric care management and was a board-certified licensed practical nurse.  Her work experience in the medical and human services fields included work as a home health aide, home healthcare provider, trained medical aide, certified nursing assistant, case manager, and program counselor, in addition to a variety of volunteer experiences in these areas.  Accordingly, in November 2011, the RO denied her claim.

The record since 2011 includes a November 2015 VA mental disorders examination which shows that the Veteran reported that she finished her B.S.W. in 2012; that she then worked at a nursing home for three days before enrolling in a yoga training class; that she then worked at a different nursing home but stated that she could not continue because she worked nights and felt overwhelmed taking care of a whole floor; and that she then worked at a home care agency for about one year but quit in early 2014 because she felt frustrated with the company and thought other nurses were careless with the patients' care.  At the time of the November 2015 examination she reported that she was not currently employed because "I just decided I shouldn't go to work anymore."  At that time her nursing license was still valid.

A December 2015 rating decision increased the Veteran's service-connected depression and anxiety from 50 percent to 70 percent disabling, effective September 2015.

The Board therefore finds that an addendum opinion is required so that the VRC may address this additional evidence as well as the increase in the Veteran's service-connected disability level since 2011.  By regulation, the determination as to whether a Veteran has an employment handicap or has overcome such handicap is one that must be made by either a VRC or a counseling psychologist (CP).  See 38 C.F.R. §§ 20.50, 21.50; e.g., Capers v. Shinseki, No. 12-0887, 2013 U.S. App. Vet. Claims LEXIS 1323 (Vet. App. Aug. 7, 2013) (vacating and remanding a Board decision denying entitlement to vocational rehabilitation and employment benefits where the Board, in determining that the Veteran did not have an employment handicap, considered evidence of employment which had not been available to the VRC at the time of the evaluation).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice concerning the information and evidence necessary to substantiate her claim for entitlement to VRE and VA's duty to assist as set forth in 38 C.F.R. §§ 21.32, 21.33.

2.  Then forward the entire file (including the VRE folder) to the VRC who rendered the November 2011 decision if available, or to another qualified CP or VRC, if unavailable

Following a thorough review of the record, the VRC/CP is requested to opine as to:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an impairment of the ability to prepare for, obtain, or keep employment in an occupation consistent with her abilities, aptitudes, and interests at any point since November 2011; and if so:

(b) Whether it is at least as likely as not (50 percent or greater probability) that the effects of that impairment have been overcome through employment in an occupation consistent with her abilities, aptitudes, and interests; and if so:

(c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities contribute in substantial part to, (have an identifiable, measurable, or observable causative effect on), her overall vocational impairment.

The VRC/CP is requested to provide a complete rationale for his/her conclusions.

3.  If it is not possible to answer the above questions without conducting a new initial evaluation as contemplated under 38 C.F.R. § 21.50, such an evaluation should be arranged.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.









_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




